NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0602n.06

                                           No. 19-6337

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                       FILED
 UNITED STATES OF AMERICA,                               )                        Oct 22, 2020
                                                         )                   DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,                              )
                                                         )
                                                                 ON APPEAL FROM THE
 v.                                                      )
                                                                 UNITED STATES DISTRICT
                                                         )
                                                                 COURT FOR THE EASTERN
 JEREMY ROBERTS,                                         )
                                                                 DISTRICT OF TENNESSEE
                                                         )
        Defendant-Appellant.                             )
                                                         )

       Before: McKEAGUE, THAPAR, and LARSEN, Circuit Judges.

       LARSEN, Circuit Judge. Jeremy Roberts pleaded guilty to possession of a firearm by a

felon. Pursuant to U.S.S.G. § 2K2.1(a)(3), the district court increased his Sentencing Guidelines

base offense level due to a prior conviction for possession of methamphetamine with intent to

deliver or sell in violation of Tenn. Code Ann. § 39-17-417(a)(4). Roberts challenges the district

court’s conclusion, arguing that under United States v. Havis, 927 F.3d 382 (6th Cir. 2019) (en

banc), his prior conviction does not qualify as a “controlled substance offense” under the

Guidelines. See U.S.S.G. § 4B1.2(b). After Roberts filed his appellate brief, a panel of this court

addressed this very argument and rejected it. See United States v. Garth, 965 F.3d 493, 495–99

(6th Cir. 2020) (holding that possession of a controlled substance with intent to deliver or sell in

violation of Tenn. Code Ann. § 39-17-417(a)(4) qualifies as a “controlled substance offense” under

U.S.S.G. § 4B1.2(b)). Persuaded by Garth’s analysis (and bound by it, in any event), Roberts’

prior conviction qualifies as a controlled substance offense, and the district court did not err in

calculating his base offense level. We AFFIRM.